Citation Nr: 1026921	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-24 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder due 
to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to August 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision in which the 
RO denied the Veteran's claim for service connection for 
shortness of breath due to exposure to asbestos.  The Veteran 
perfected an appeal to the RO's denial.

In December 2009, the appeal was remanded to the RO for 
additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal again is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the record reveals that further VA action 
on the appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.  

In compliance with the Board's December 2009 remand, VA asked the 
Department of the Navy to indicate whether the Veteran was 
exposed to asbestos in service.  Although the service department 
provided copies of the Veteran's service personnel records, it 
did not indicate whether he was exposed to asbestos in service.  
On remand, VA should make another attempt to obtain an opinion 
concerning asbestos exposure in service from the service 
department.  The VA was also instructed to send a letter to the 
Veteran and his representative to ask the Veteran to sign an 
authorization for release of medical records from Dr. Cotter 
dated prior to April 23, 2002 and since May 25, 2006, and to send 
a questionnaire asking the Veteran to provide information on pre-
service and post-service evidence of occupational or other 
asbestos exposure.  Then attempt to contact his former 
employer(s) and request copies of all available medical records 
and personnel records indicating the Veteran's job duties and any 
on-the-job exposure to asbestos.  The January 2010 letter to the 
Veteran and his representative, however, failed to ask for the 
above information.  On remand, this should be corrected.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the U.S. Department of the Navy to 
indicate whether the Veteran was exposed to 
asbestos while on active duty between 
September 1943 and August 1946, due to his 
duties as a gunner's mate while assigned to 
the SS Camas Meadow and the SS Republic.  
If no such opinion can be given, the 
service department should so state.  All 
efforts to obtain such information must 
continue until it is reasonably certain 
that further efforts to obtain it would be 
futile.

2.  Send a letter to the Veteran and his 
representative and ask that he identify all 
non-VA and VA healthcare providers that 
have treated him for any respiratory 
disorder since August 1946 and to provide 
sufficient information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the claim 
on appeal.  Obtain records from each 
healthcare provider he identifies that 
might still have available records, if not 
already in the record.  In particular, ask 
the Veteran to sign an authorization for 
release of medical records from Dr. 
Cotter dated prior to April 23, 2002 
and since May 25, 2006.  If records are 
unavailable, please have the provider so 
indicate.

Send a questionnaire to the Veteran and his 
representative asking him to provide 
information on pre-service and post-service 
evidence of occupational or other asbestos 
exposure.  Then attempt to contact his 
former employer(s) and request copies of 
all available medical records and personnel 
records indicating the Veteran's job duties 
and any on-the-job exposure to asbestos.

3.  If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the VA 
should notify him and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, provide the claims file for 
review to an appropriate examiner 
(preferably the examiner who provided the 
April 2010 VA medical opinion, if 
available) for an addendum opinion.

The opinion should include a discussion of 
the Veteran's documented medical history 
and assertions.  For each identified 
respiratory disorder found upon review, the 
examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the diagnosed disorder(s) is 
etiologically related to: (1) the Veteran's 
military service to include in-service 
exposure to asbestos, (2) post-service 
exposure to asbestos, and/or (3) some other 
cause such as smoking.  If it is determined 
that there is no relationship to military 
service, the examiner should expressly say 
so. 

The examiner should discuss the April 2010 
opinion and clearly outline the rationale 
for any opinion expressed and all clinical 
findings should be reported in detail.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons for such opinion.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason why.

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim for service connection.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



